Title: John Thaxter to John Adams, 26 December 1780
From: Thaxter, John
To: Adams, John


     
      Sir
      Leyden 26th. Decr. 1780
     
     I had the Honour of your favour of the 24th. instant this morning.
     The Master has been here twice this day and given for the first time Lessons in Greek and Latin to the Young Gentlemen. I am happy that they have begun. Their Instructor appears to be well acquainted with his Business, and to proceed with great Judgment. The Greek Grammar is one of his own Composition, and at present in Manu­script. It appears an Analysis of the Principles of Grammar. Master John transcribes his Lessons from it, which will be useful to him; for he forms a Grammar as he advances, becomes acquainted by Consequence with its principles, and establishes them firmly in his Mind. One would think this foundation good and sure.
     Master Charles transcribes his Lessons in Latin also. In this Language his Exercises are equally good with Master John’s in Greek. He has the principles before him, and his Instructor to explain them. The Exercises in the Articles, Nouns, Verbs &c. in both Languages cannot fail to be beneficial. In my humble Opinion they are fundamentally right, and will go on in the Languages with great Satisfaction to You and themselves. They both desire their Duty to You, and desire me to acquaint You that their Instructor has prevented them from acknowledging the Receipt of their Papa’s Letter. They have been busy indeed.
     As to News, Sir, was I mured in a Cloister I should not hear less. I hear no Politicks at all—every thing is Peace here.
     Your Question I will answer in a few days. I hope to have some Conversation on that Subject with a Gentleman, who was about writing an Account of this University.
     
      I have the Honor to be, Sir, your most obedient Servt.,
      J. Thaxter
     
    